U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the period ended October 31, 2007 Commission file number 333-83231 GLOBAL DIVERSIFIED INDUSTRIES, INC (Exact Name of Registrant as specified in its charter) NEVADA 95-4741485 (State of Incorporation) (IRS EmployerIdentification Number) 1200 Airport Drive, Chowchilla, CA 93610 (Address of Principal Executive Offices) (Zip Code) Telephone: 559-665-5800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant is a shell company (as defined inRule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer's classes of common equity,: 172,739,425 shares of Common Stock ($.001 par value) as of December 15, Transitional small business disclosure format: Yeso No x Table of Contents TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM I FINANCIAL STATEMENTS (UNAUDITED) 2 CONDENSED CONSOLIDATED BALANCE SHEET: OCTOBER 31, 2007 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS: FOR THE THREE MONTHS AND SIX MONTHS ENDED OCTOBER 31, 2007 AND 2006 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS: FOR THE SIX MONTHS ENDED OCTOBER 31, 2007 AND 2006 5 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL INFORMATION: OCTOBER 31, 2007 6 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3 CONTROLS AND PROCEDURES 22 PART II OTHER INFORMATION 23 ITEM 1 LEGAL PROCEEDINGS 23 ITEM 2 UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4 SUBMISSION OF MATTERS TO VOTE OF SECURITY HOLDERS 23 ITEM 5 OTHER INFORMATION 23 ITEM 6 EXHIBITS 23 Table of Contents ITEM I.FINANCIAL STATEMENTS (UNAUDITED) GLOBAL DIVERSIFIED INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEET (Unaudited) October 31, 2007 ASSETS: Current assets: Cash and cash equivalents $ 55,141 Accounts receivable, net of allowance for doubtful accounts of $0 at October 31, 2007 1,628,885 Inventories 3,736,979 Advance to employees 10,303 Prepaid expenses and other 92,356 Total current assets 5,523,664 Property, plant and equipment: Property, plant and equipment, at cost 3,081,437 Less: Accumulated depreciation (1,150,631 ) Total property, plant and equipment, net 1,930,806 Other assets: Deposit and others 86,130 Non current deferred tax asset 96,000 Intangible assets, net of accumulated amortization of $240,233at October 31, 2007 (Note F) 943,505 Total other assets 1,125,635 Total Assets $ 8,580,105 See accompanying notes to the unaudited condensed consolidated financial information 2 Table of Contents GLOBAL DIVERSIFIED INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEET (Continued) (Unaudited)October 31, 2007 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ 1,128,964 Notes payable to related parties, current portion (Note B) 318,786 Notes payable, current portion, net of discount (Note B) 1,296,452 Total current liabilities 2,744,202 Long-term liabilities: Notes payable, long term portion, net of debt discount (Note B) 237,020 Notes payable to related parties, long-term portion (Note B) 588,815 Total long-term liabilities 825,835 Commitment and contingencies Stockholders' equity: Series A Preferred stock, par value $.001 Per share; 10,000,000 shares authorized; 413,092 shares issued and outstanding at October 31, 2007 (Note C) 413 Common stock, par value $.001 per share; 400,000,000 shares authorized; 172,739,425 shares issued and outstanding at October 31, 2007 (Note C) 172,739 Additional paid-in capital 6,625,908 Preferred stock subscription 733,374 Common stock subscription 1,453,882 Treasury stock (Note C) (50 ) Accumulated deficit (3,976,198 ) Total stockholders' equity 5,010,068 Total liabilities and stockholders' equity $ 8,580,105 See accompanying notes to the unauditedcondensed consolidated financial information 3 Table of Contents GLOBAL DIVERSIFIED INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Months Ended October 31, For the Six Months Ended October 31, 2007 2006 2007 2006 Revenues $ 2,326,166 $ 1,761,358 $ 4,915,566 $ 4,584,076 Cost of goods sold 2,077,156 1,700,993 4,035,693 3,577,258 Gross profit 249,010 60,365 879,873 1,006,818 Operating expenses: Selling, general and administrative expenses 190,904 494,394 597,463 1,142,520 Depreciation and amortization 80,383 76,990 160,765 152,688 Total operating expense 271,287 571,384 758,228 1,295,208 Income (loss)from operations ( 22,277 ) (511,019 ) 121,645 (288,390 ) Interest expense, net (117,228 ) (156,553 ) (209,767 ) (264,358 ) Loss from continuing operations, before incometaxes and discontinued operations (139,505 ) (667,572 ) (88,122 ) (552,748 ) Provision for income taxes 32,000 179,200 Loss from continuingoperations, before discontinued operations (139,505 ) (635,572 ) ( 88,122 ) (373,548 ) Loss from discontinuedoperations ( 11,649 ) ( 29,543 ) Gain from disposal of discontinued operations 328,286 328,286 Net (loss) $ (139,505 ) $ (318,935 ) $ (88,122 ) $ (74,805 ) Earnings per common share: Basic $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Continuing operations (0.00 ) (0.00 ) (0.00 ) (0.00 ) Discontinued operations 0.00 0.00 0.00 0.00 Diluted $ (0.00 ) $ 0.00 $ (0.00 ) $ (0.00 ) Continuing operations (0.00 ) (0.00 ) (0.00 ) (0.00 ) Discontinued operations 0.00 0.00 0.00 0.00 Weighted average sharesoutstanding: Basic 171,281,187 159,502,858 169,256,069 155,009,615 Diluted 204,078,787 167,952,861 202,053,669 163,459,619 See accompanying notes to the unaudited condensed consolidated financial information 4 Table of Contents GLOBAL DIVERSIFIED INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six months ended October 31, 2007 2006 Cash flows from operating activities: Net(loss) $ (88,122 ) $ (74,805 ) Add (deduct): Loss from discontinued operations 29,543 Gain from disposal of discontinued operation (328,286 ) Net loss from continuing operations ( 88,122 ) (373,548 ) Adjustment to reconcile net loss to net cash provide by (used in) operating activities: Depreciation and amortization 160,765 153,719 Deferred Taxes (180,000 ) Common stock issued in exchange for services rendered 18,000 3,889 Amortization and write-off of debt discount 9,690 71,156 Common stock issued in exchange for rent 87,288 Change in assets and liabilities: (Increase)/decrease in accounts receivable (946,522 ) 1,963,670 (Increase) in inventory (763,439 ) (911,155 ) Decrease / (increase) in prepaid expense and others 99,014 (188,234 ) (Increase) in employee advances (8,558 ) (61,073 ) Increase in accounts payable and accrued liabilities 10,095 699,655 Net cash (used in) provided by continuing operations (1,421,789 ) 1,178,079 Net cash provided by discontinued operations 25,243 Net cash (used in) provided by operating activities: (1,421,789 ) 1,203,322 Cash flows from investing activities: Cash receivable in connection with disposition of MBS (Note G) - (1,000 ) Capital expenditure ( 26,850 ) (322,775 ) Net cash (used in) investing activities ( 26,850 ) (323,775 ) Cash flows from financing activities: Proceeds from sale of common stock and stock subscription, net of costs and fees 630,000 Proceeds from (repayments of) notes payable, net 449,925 (1,159,984 ) Repayments of payable to related parties, net 67,286 (20,000 ) Net cash provided by(used in) financing activities 1,147,211 (1,179,984 ) Net decrease in cash and cash equivalents $ (301,428 ) $ (300,437 ) Cash and cash equivalents at beginning of period 356,569 557,100 Cash and cash equivalents at end of period $ 55,141 $ 256,663 Supplemental Disclosures of Cash Flow Information: Cash paid during the period for interest $ 238,100 $ 159,257 Common stock issued for rent 87,288 Common stock issued to consultants for services rendered 18,000 3,889 Common stock issue for accrued interest 20,000 Amortization of beneficial conversion feature of convertible notes 9,690 71,156 See accompanying notes to the unaudited condensed consolidated financial information 5 Table of Contents GLOBAL
